GIEGEBICH, J.
The plaintiff’s lien as stableman for the sum of $160 was perfected in accordan.ce with the requirements of the statute, (Laws 1892, c. 91; Eckhard v. Donohue, 9 Daly, 214; Lessels v. Farnsworth, 13 Daly, 473,) and no evidence upon which a reduction of the damages by $120 can be based, appears from the record. It is unnecessary to consider whether the liens claimed by the plaintiff as warehouseman and pledgee were sufficiently established, as the judgment cannot stand in any event, not being secundum allegata et probata. Fuld v. Kahn, 4 Misc. Rep. 600, 24 N. Y. Supp. 558. The judgment should be reversed, and a new trial ordered, with costs to the party there prevailing.